  Case 3:17-cv-02688-G-BH Document 9 Filed 05/18/20           Page 1 of 1 PageID 60



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JERRY WARE,                                 )
         Plaintiff,                         )
vs.                                         )   No. 3:17-CV-2688-G-BH
                                            )
LISA MILLER, et al,                         )
          Defendants.                       )   Referred to U.S. Magistrate Judge

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court. By separate

judgment, the plaintiff’s claims will be dismissed with prejudice.

      SO ORDERED.

May 18, 2020.

                                         ________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
